 LANDRY
™S INC
.  593 Landry
™s Inc. a
nd its wholly owned s
ubsidiary Bubba 
Gump Shrimp Co. Restaurants, Inc. 
and 
Sophia 
Flores
.  Case 32
ŒCAŒ118213 April 
16, 2015
 DECISION AND ORDER
 BY MEMBERS
 MISCIMARRA
, HIROZAWA
,  AND 
JOHNSON
 On June 26, 2014, Administrative Law Judge Gerald 
A. Wacknov issued the attached decision.  The General 
Counsel filed exceptions and a supporting brief, the R
e-spondent filed an answering brief, and the General Cou
n-sel filed a reply b
rief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge
™s rulings, find
ings,
2 and conclusions
3 and to adopt the recommended O
rder.
 ORDER
 The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed.
 1  No exceptions were filed to the judge™s finding that, in light of his 
decision to dismiss the complaint on other grounds, it was unnecessary 
to address whether the Respondent 
violated Sec. 8(a)(1) by maintaining 
language in its 
social 
media policy prohibiting employees from using 
ﬁany words, logos, or other marksﬂ that would infringe upon the inte
l-lectual property rights of the Respondent.
 2  The General Counsel has excepted to
 some of the judge™s credibi
l-ity findings.  The Board™s established policy is not to overrule an a
d-
ministrative law judge™s credibility resolutions unless the clear prepo
n-
derance of all the relevant evidence convinces us that they are incorrect.  
Standard 
Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings.
 3  We
 agree
 with the judge™s 
dismissal
 of the complaint, which alle
g-
es that the Respondent violat
ed Sec. 8(a)(1) of the Act by maintaining 
an unlawful 
social 
media 
policy in the May 2012 edition of the e
m-ployee handbook.  In so doing, we rely only on the judge™s findings that 
the charge in this case was filed at a time when the May 2012 han
d-
book, whic
h was specifically identified in the complaint as the basis for 
the alleged violation, without any more general allegation, had already 
been superseded by the October 2013 handbook and, further, that the 
October 2013 version was neither alleged nor found t
o be unlawful.  
We do not
 rely
 on the judge™s misstatement that the 
social 
media 
policy 
in the May 2012 handbook had not been enforced; we find, however, 
that there is no evidence that the 
social 
media 
policy had been enforced 
in response to Sec. 7 
activity.  We also do not
 rely
 on the judge™s co
m-ment that, were the Board to order a remedy here, such a remedy 
ﬁcould be characterized as punitive rather than remedial.ﬂ 
 Shelley Brenner, Esq
., 
for the General Counsel.
 Ryan McCortney, Esq. 
(Sheppard
 Mullin Richte
r & Hampton 
LLP), 
of Costa Mesa, California, for the Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 GERALD 
A. WACKNOV
, Administrative Law Judge.
  Pursuant 
to notice
, a hearing in this matter was held before me in 
San 
Francisco, 
California
, on 
April 22,
 2014. 
 The captioned charge 
was filed on 
December 2, 
2013
, by 
Sophia Flores, an 
individ
u-al.  
On 
January 30, 2014, 
the Regional Director for Region 
20 of the National Labor Relations Board (
the 
Board) issued a 
complaint and notice of hearing alleging violations by
 Landry™s 
Inc. and its wholly owned subsidiary Bubba Gump Shrimp Co. 
Restaurants, Inc. (herein jointly referred to as 
Respondent
) of 
Section 8(
a)(1) of the National Labor Relations Act, as amen
d-ed (
the 
Act). 
 An amended complaint was issued on April 1, 
2014.  
The Respondent, in its answer
s to the complaint
 and 
amended complaint
, duly filed, denies that it has violated the 
Act as alleged.
 The parties were afforded a full opportunity to be heard, to 
call, examine, and cross
-examine witnesses, and to introduce
 relevant evidence.  Since the close of the hearing, 
briefs have 
been received from c
ounsel for the General Counsel (
the 
Gen-eral Counsel) and counsel for the Respondent. 
 Upon the entire 
record, and based upon my observation of the witnesses and 

considerat
ion of the briefs submitted, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Landry™s Inc. is a corporation with an office and place of 
business in Houston, Texas
, where it is engaged in the natio
n-wide operation of restaurants, hospitality venues, 
casinos
, and 
entertainment establishments through subsidiary enterprises, 

including Bubba Gump Shrimp Co. Restaurants, Inc.  In the 

course and conduct of its business operations, Landry™s Inc. 
derives gross revenues in excess of $500,000 and purchases and 
receives at its Houston, Texas offices goods and services va
l-ued in excess of $5000 which originated directly from points 
outside the State of Texas.  It is admitted and I find that R
e-spondent Landry™s Inc. is an employer engaged in commerce 
within the mea
ning of Section 2(2), (6)
, and (7) of the Act.
 Bubba Gump Shrimp Co. Restaurants, Inc. is a wholly 
owned subsidiary of Landry™s Inc., and has operated restaurants 

in various 
States, including a restaurant in Monterey, Califo
r-nia. In the course and conduct 
of its business operations Bubba 
Gump Shrimp Co. Restaurants, Inc. derives gross revenues in 
excess of $500,000 and purchases and receives at its Monterey, 

California restaurant goods and services valued in excess of 
$5000 which originated directly from po
ints outside the State of 
California.  It is admitted and I find that Respondent Bubba 
Gump Shrimp Co. Restaurants, Inc. is an employer engaged in 

commerce within the meaning of Section 2(2), (6)
, and (7) of 
the Act.
 362 NLRB 
No. 69
                                                             594 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A. 
Issues
 The principal issue
s in this proceeding 
are
 whether the R
e-spondent has violated Section 8(
a)(1) of the Act by 
maintaining 
an unlawful social media policy in its May 2012 employee 
handbook, and, assuming 
arguendo
 that certain handbook pr
o-visions viola
te the act, whether it would effectuate the purposes 
of the Act to find a violation under the circumstances herein. 
 B. 
Facts and Analysis 
 Landry™s Inc. is the ultimate parent corporation of numerous 
distinct subsidiary corporate entities which together 
employ 
approximately 50,000 employees at more than 500 restaurant 
locations, and other locations, nationwide.  Bubba Gump 
Shrimp Co
. Restaurants, Inc. is one of the aforementioned co
r-porate entities.
 Insofar as the record shows, all 50,000 employees at Lan
d-ry™s subsidiary locations are subject to the terms and conditions 

of the current edition of Landry™s employee handbook which is 
in effect nationwide.
 Upon investigation of the charge filed by Sophia Flores, the 
Charging Party, the Regional Office determin
ed that Flores was 
not terminated
1 in violation of the Act as she was not engaged 
in concerted protected activity in making certain negative 
statements on a social website regarding her employment.
2  However
, the Region determined that the Respondent™s soc
ial 
media policy contained in its then
-current handbook at the time 
Flores was terminated, was unlawful and issued the instant 
complaint on that issue alone. 
 Flores was a server at a Bubba Gump restaurant in Monterey, 
California. When she was hired in May
 2011, she was given a 
then
-current Landry™s employee handbook.  Flores testified that 
upon being hired she participated in an orientation during 
which ﬁWe spent a good part of a full day going over each se
c-tion and subsection of the handbook and reading i
t thoroughly.ﬂ 
She was required to sign an employee handbook acknow
l-edgement form, stating, 
inter alia
, as follows: 
  Since the information, policies and benefits described here are 
necessarily subject to change, I acknowledge that revisions to 
the
 Employe
e Handbook may occur, except to Landry
™s pol
i-
cy of employment at will.  All such changes will be comm
u-nicated through official notices, and I understand that revised 
1  The Respondent maintains that Flores was not terminated but was 
simply relieved 
of her 2
-week notice requirement after tendering her 
resignation.  Thus, Flores had tendered her resignation and, with about 
5 days remaining to fulfill her 2
-week notice requirement, posted mat
e-rial on a website which came to the attention of management.
 2  Flo
res testified that upon inquiring how her posting came to the a
t-tention of management she was told by a manager that the Respondent 
had someone who checked employees
™ social media sites for such 
materials. 
 While I credit Flores, I discount the state
ment of the mana
g-
er as simply an attempt to prevent a confrontation between Flores and 
other employees who, according to a position statement from the R
e-spondent during the investigation of this matter (which was not r
e-ceived in evidence for the truth of t
he matters contained therein), may 
have brought the matter to the Respondent
™s attention.  It seems rather 
unlikely that the Respondent would employ social media monitors to 
monitor the postings of 50,000 employees.
 information may supersede, modify, or eliminate existing po
l-
icies.
  Flores testified that 
at a ﬁfive
-minute meetingﬂ
3 approximately 
a year after her initial employment
Šthat is, in about May 
2012
Šshe and other assembled employees were told by the 
supervisor conducting the meeting that there was a revision to 
the handbook; and further, apparently
 at the same meeting, the 
assistant general manager advised the employees that if any 
employee needed to see the revised handbook there was one 
available. Flores did not obtain a copy.
 The Respondent™s 2012 social media policy that was in e
f-fect at the tim
e of Flores™ termination is no longer in effect and, 
insofar as the record shows was superseded, prior to Flores™ 
filing of her instant December 2, 2013 charge, by a more r
e-cent, and substantially different social media policy contained 
in a new October 20
13 edition of the employee handbook.
4 Insofar as the record shows, all new employees are given a 
copy of the employee handbook that is current at the time they 
are hired, and are required to sign the identical aforementioned 
employee handbook acknowledgeme
nt form that Flores signed. 
All other employees are told that the handbook has been r
e-vised and that a current edition is available for their inspection 
and use at each restaurant location; it is unclear whether these 
employees are also offered a copy of t
he new handbook in the 
event they want to retain a personal copy. 
 The complaint herein involves only the social media policy 
contained in the 2012 edition of the Respondent™s employee 
handbook.  The 2012 handbook provides as follows:
  Anyone found to be i
n violation of any Company policy or 
provision may be subject to disciplinary action, up to and i
n-cluding termination of employment.
  The 2012 social media policy is as follows:
  Social media includes all forms of public, web
-based co
m-munications and expression that brings people together by 
making it easier to publish content to many individuals.  The 
Social Media Policy applies if you are authorized to represent 
the Company on social media platforms or if you choose to 
make references
 to the Company, its affiliates or officers 
when you are using social media in a personal capacity.  In 
order to post on external social media sites for work purposes, 
3  It appears that ﬁcustomaryﬂ 5
-minute 
meetings were held either at 
the beginning of every shift or perhaps less frequently to update e
m-ployees on items of interest and other matters pertaining to their work 
responsibilities.  
 4  The
 existence of an updated social m
edia policy was referenced i
n 
the 
Respondent
™s communications to the Regional Office during the 
investigation of this matter, and was furnished in a highly redacted 
format. T
he October 2013 edition of the employee h
andbook was intr
o-
duced into evidence by the General Counsel but was n
ot physically 
furnished to the General Counsel until the end of the hearing.  Accor
d-
ingly, I advised the General Counsel that if there was something in the 
October 2013 handbook that 
ﬁyou think needs to be litigated or talked 
about, we can reconvene the he
aring.
ﬂ  There has been no motion to 
reconvene the hearing or to amend the complaint to allege that the 

October 2013
 handbook contains an unlawful social m
edia policy or 
any other unlawful provisions. 
                                                                                                                          LANDRY
™S INC
.  595 you will need prior approval from the Vice President of Ma
r-keting and acknowledge receip
t of the Company™s Standards 
for Social Media Representatives.
  While your free time is generally not subject to any restriction 
by the Company, the Company urges all employees not to 
post information regarding the Company, their jobs, or other 
employees w
hich could lead to morale issues in the workplace 
or detrimentally affect the Company™s business. This can be 
accomplished by always thinking before you post, being civil 
to others and their opinions, and not posting personal info
r-mation about others unles
s you have received their permi
s-sion.  You are personally responsible for the content you pu
b-
lish on blogs, wikis, or any other form of social media.  Be 
mindful that what you publish will be public for a long time.  
Be also mindful that if the Company rec
eives a complaint 
from an employee about information you have posted about 
that employee, the Company may need to investigate that 

complaint to insure that there has been no violation of the ha
r-assment policy or other Company policy.  In the event there is
 such a complaint, you will be expected to cooperate in any i
n-vestigation of that complaint, including providing access to 

the posts at issue.  
  If you identify yourself as a Landry™s employee or discuss 

matters related to the Company™s business on social
 media, 
please remember that although you may view your site as a 
blog or a personal project and medium of personal expression, 
some readers may nonetheless view you as a de facto spoke
s-person for the Company.  You must make it clear that the 

views you exp
ress are yours alone and that they do not nece
s-sarily reflect the views of the Company.  To help reduce the 
potential for confusion, please put a disclaimer in a prominent 

location on your page.  For example, ﬁThe view expressed on 
this web site/blog are m
ine alone and do not necessarily r
e-
flect the views of my employer.ﬂ
  Without prior written approval from the Vice President of 
Marketing, no employee shall use any words, logos, or other 
marks that would infringe upon the trademark, service mark, 
certifica
tion mark, or other intellectual property rights of the 
Company or its business partners.  All rules that apply to e
m-ployee activities, including the protection of proprietary and 
confidential information, apply to all blogs and online activ
i-ty. 
  The Gene
ral Counsel™s brief points out that
  In this case, Respondent
™ Landry
™s Social Media Policy does 
not explicitly prohibit Section 7 activity.  There is no evidence 

that it was promulgated in response to union or protected co
n-certed activity.  Nor has the ru
le been found to restrict the e
x-ercise of Section 7 rights. Thus, the only relevant inquiry in 
this case is 
whether
 employees would reasonably construe the 
Social Media Policy to prohibit activity protected by the Act. 
  The General Counsel maintains that 
employees would reason
a-
bly construe the following language to prohibit activity protec
t-ed by the Act:
  While your free time is generally not subject to any restriction 

by the Company, the Company urges all employees not to 
post information regarding the Co
mpany, their jobs, or other 
employees which could lead to morale issues in the workplace 
or detrimentally affect the Company
™s business. This can be 
accomplished by always thinking before you post, being civil 

to others and their opinions, and not posting 
personal info
r-mation about others unless you have received their permi
s-sion.
  I do not agree.  The first sentence does not explicitly prohibit 
employees from posting their own job
-related information or 
information regarding the jobs of coworkers, or perso
nal info
r-mation regarding coworkers, or information regarding the 
Company.  Rather
, it urges employees not to do so if such i
n-formation is likely to create morale problems.  Without more, it 

would be reasonable for employees reading this language to 
conclu
de that the Respondent generally frowns upon all job
-related postings of any type.  However, the cautionary language 
is modified by the language in the next sentences which may be 
understood to clarify that the avoidance of morale problems 
may be ﬁaccompli
shedﬂ by simply being civil to others and 
their opinions.  In other words, it is not the job
-related subject 
matter of the postings that are of concern to the Respondent, 
but rather the manner in which the subject matter is articulated 
and debated among th
e employees.
 The foregoing two sentences were obviously crafted to be 
read together and not in isolation, and a fair effort must be 
made to give each its intended meaning.
5  Forethought and 
civility in the exercise of protected concerted or union activity 
are not mutually exclusive concepts.
6  Accordingly, employees 
reading the Respondent™s social media policy could reasonably 

conclude, I find, that they are being urged to be civil with ot
h-ers in posting job
-related material and discussing on social 
media s
ites their grievances and disagreements with the R
e-spondent or each other regarding job
-related matters.  Nor do I 
find that the admonition regarding ﬁposting personal info
r-mation about othersﬂ would reasonably inhibit employees from 
posting information re
garding coworkers™ wages, as the Ge
n-eral Counsel contends.  There is no restriction in the social 
media policy against posting ﬁpersonnelﬂ information or ﬁpa
y-roll information,ﬂ or ﬁwage
-related informationﬂ; and obviou
s-ly, posting information that in commo
n parlance is generally 

understood to be personal such as, for example, matters regar
d-ing social relationships and similar private matters, could result 
not only in morale problems but could also constitute ﬁharas
s-mentﬂ to which the Respondent™s social med
ia policy refers.  It 
is readily apparent that such postings would likely create enm
i-ty among employees in the workplace which could, in turn, 
adversely affect the Respondent™s business.
7 5  By ignoring this language in the second sentence, 
the General 
Counsel, in her brief, seems to be assuming that it is simply irrelevant 
and of no consequence.  
 6  See 
Costco Wholesale Corp.
, 358 NLRB 
1100
 (2012): 
ﬁWe also 
adopt, for the reasons stated in his decision, the judge
™s dismissal of the 
complaint allegation that the Respondent violated Section 8(a)(1) by 
maintaining a rule requiring employees to use 
‚appropriate business 
decorum
™ in communicating with others.
ﬂ  7 The brief of the General Counsel refer
ences the last sentence of the 
social 
media poli
cy which incorporates into the social m
edia policy 
ﬁthe protection of proprietary and confidential information.
ﬂ  The Ge
n-
                                                             596 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 In 
Palms Hotel 
& Casino
, 344 NLRB 1363, 1367 (2005)
, the 
Board quotes from 
Lutheran Heritage Village
-Livonia
, 343 
NLRB 646 (2004), as follows:
  [A]n employer violates Section 8(a)(1) when it maintains a 
work rule that reasonably tends to chill employees in the e
x-ercise of their Section 7 rights.  
Lafayette 
Park Hotel
, 326 
NLRB 824, 825 (1998).  In determining whether a challenged 
rule is unlawful, the Board must, however, give the rule a re
a-
sonable reading.  It must refrain from reading particular 
phrases in isolation, and it must not presume improper inte
r-ference with employee rights.  Id. at 825, 827. 
  And the Board goes on to state, at 1368, that it is unwilling to 

ﬁcondemn as unlawful a 
facially 
neutral workrule that is not 
aimed at Section 7 activity and was neither adopted in response 
to such activity 
nor enforced against it.
ﬂ Cf. 
Labinal, Inc.
, 340 
NLRB 203 (2003) (rule that employees should not find out 
about another employee™s personal pay information and di
s-close it to others).  
 Regarding the final paragraph of the social media policy, the 
General 
Counsel, citing 
Pepsi
-Cola Bottling Co.,
 301 NLRB 
1008, 1019
Œ1020 (1991), maintains that the language prohibi
t-ing any words, logos, or other marks of 
the 
Respondent without 
preauthorization is unlawful as the preauthorization requir
e-ment may lead an employ
ee to refrain from using such words, 
logos, or other marks while engaged in Section 7 activity.  The 

General Counsel further maintains that an employee without 
legal training would not be expected to understand the implic
a-tions of the language and cannot b
e expected to have the expe
r-
tise to examine company rules from a legal standpoint; and 
therefore, the Respondent™s failure to use lay terms in its social 
media policy to make clear that employees™ ﬁnon
-commercialﬂ 
use of words, logos, or other marks is not
 infringement, and is 
permissible without preauthorization, leaves the policy ambi
g-uously overbroad as to its scope. 
 The Respondent correctly distinguishes the General Cou
n-sel™s analogy of the 
Pepsi
-Cola
 case to the facts in the instant 
case, and maintain
s that the Board™s decision in 
Flamingo Hi
l-ton
-Laughlin
, 330 NLRB 287 (1999)
, is more closely applic
a-ble to the facts herein.  Thus, in 
Flamingo Hilton
-Laughlin
, the 
rule prohibiting the wearing of hotel uniforms off hotel premi
s-es was found to be lawful w
hen the rule was not promulgated in 
response to union activity and not restricted only to union acti
v-ities. 
 eral Counsel maintains that this language invokes another section of the 
handbook headed 
ﬁNon
-Disclosure.
ﬂ  The General Couns
el further 
maintains that the Non
-Disclosure policy contains language that could 
be construed to prohibit an employee from posting a coworker
™s wages.  
I find no merit to the General Counsel
™s argument. 
 The Non
-Disclosure policy is a distinct section of t
he handbook.  It was not 

alleged in the complaint as being unlawful, it was not referred to during 
the hearing, and its meaning or interpretation and applicability was not 
litigated. 
 The Respondent also cites the analysis in the following Ge
n-eral Counsel™s advice memorandum in 
Cox Communications, 
Inc., 
October 19, 2012:
  We further find lawful the provision directing employees to 
ﬁrespect the laws regarding copyrights, trademarks, rights of 
publicity and other third
-party rights
ﬂ; and to 
ﬁnot infringe on 
Cox logos, brand names, taglines, slogans, or other trad
e-
marks.
ﬂ The 
Employer has a proprietary interest in its trad
e-
marks, including its logo if trademarked. Unlike other cases 
where employers maintained rules that unlawfully prohibited 
employees from using copyrighted material in their online
 communications, this rule doe
s not prohibit the use, but mer
e-ly urges employees to respect the laws. Thus, the provision in 
context would not reasonably be understood to pertain to or 
restrict Section 7 activity. 
(Citation omitted.)
  A critical reading of the ﬁInfringementﬂ paragraph 
would 
cause a conscientious employee to carefully evaluate its a
p-plicability to union
-related or concerted activity
-related media 
postings.  As infringement is not defined, the employee is 
placed in the position of having to exercise his or her best 
judgme
nt in determining whether postings that include partic
u-lar ﬁwords, logos, or other marksﬂ may run afoul of the prov
i-sion.  The provision is similar to the language analyzed in the 
foregoing General Counsel™s advice memo, and the parties have 

cited no Board
 law on the subject.  I conclude that as the co
m-plaint should be dismissed on other grounds, this matter need 
not be determined in this proceeding. 
 As noted, the May 2012 edition of the employee handbook is 
no longer in effect, and no portion of the curre
nt October 2013 
edition of the employee handbook has been alleged as violative 

of the Act herein.
8  Moreover, I have found that the October 
2013 edition of the handbook was issued, distributed and/or 

announced, and made available to employees, prior to the filing 
of the instant charge.  Further, there is no evidence that any of 
the social media provisi
ons of the May 2012 edition of the 
handbook have been enforced against any employee.  On the 
basis of the foregoing, and assuming 
arguendo
 that any of the 
provisions of the expired May 2012 edition of the employee 
handbook violate the Act, I find that it w
ould not effectuate the 
purposes of the Act to find a violation herein, and impose a 
remedy that under the circumstances could be characterized as 
punitive rather than remedial.
 Accordingly, I shall dismiss the complaint in its entirety.
 8 While the foregoing 
ﬁinfringement
ﬂ paragraph 
in the May 2012 
edition o
f the employee h
andbook is identical to the corresponding 
paragraph in t
he October 2013 edition of the employee h
andbook, 
nevertheless other language in the 
social media policy contained in the 
updated edition may have a bearing on the interpretation of th
at prov
i-sion.
                                                                                                                                                           LANDRY
™S INC
.  597 CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6)
, and (7) of the Act. 
 2.  The Respondent has not violated the Act as alleged in the 
complaint. 
 On these findings of fact and conclusions of law, I issue the 
following recommended 
 ORDER
9 The complaint
 is dismissed in its entirety
.  9  If no exceptions are filed as provided by Sec. 102.46 of the 
Board
™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them
 shall be deemed waived for 
all purposes
.                                                               